Citation Nr: 0523884	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served in combat.

2.  The veteran has current diagnoses of peripheral 
neuropathic findings, decreased hair growth of the feet, and 
fungal growth in the nails that are consistent with residuals 
of cold injury to the feet.

3.  The veteran was exposed to cold temperatures while in 
combat service in Korea.


CONCLUSION OF LAW

The veteran's current residuals of cold injuries to his feet 
were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was stationed in Korea for about 
a year and that during this service, he wore shoes in ill 
repair and his feet were exposed to extreme temperatures.  He 
claims that he currently has residuals frost bite of both 
feet.

VCAA
VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  Given the determination below, VA has 
fulfilled its duties to inform and assist the veteran on this 
claim.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

Applicable Law
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 
82 F.3d 389, 392 (1996) (holding that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service).  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

Analysis
The evidence contained in the veteran's claims file has been 
reviewed.  At a November 2004 VA cold injury protocol 
examination, the veteran was diagnosed with peripheral 
neuropathic findings.  Decreased hair growth of the feet and 
fungal growth in the nails was also observed.  Therefore, the 
veteran satisfies the initial criteria of having a current 
disability of the feet.

The veteran also satisfies the criteria of incurrence of cold 
injury in service.  Although he is a layperson, the veteran 
is competent to report his experiences such as exposure to 
cold weather and readily observable symptoms, such as 
discoloration of his feet, blistering of his feet, and 
numbness, pain, and burning in his feet.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  (The Board notes that although 
the veteran's service medical records show treatment of the 
veteran's feet for blisters, an "ill-defined condition of 
the feet," and dermatophytosis, those records document 
treatment of the veteran in Japan, before he arrived in 
Korea.)

At a December 2001 VA cold injury examination, the examiner 
opined, "That this patient did have a cold injury to his 
feet is actually questionable, since the findings on his skin 
and other findings do not suggest the presence of a cold 
injury.  He does have osteoarthritis[,] but my opinion is 
that that is generalized.  Therefore, this is why his feet 
have arthritis.  He [has] bilateral calcaneal spurs[,] but 
this goes along with his age also.  My opinion is that this 
patient did not have a cold injury, although he does show 
evidence of peripheral neuropathy."  Diagnoses included 
osteoarthritis and cold injury.  Because of the ambiguity 
between the diagnoses and the medical opinion in that 
examination, an additional VA examination was obtained.  

At a November 2004 VA cold injury protocol examination, the 
examiner reviewed the veteran's claims file, noted the 
history reported, and examined the veteran.  The examiner 
stated that there was no data that contradicted the veteran's 
claim of cold exposure and added, "[W]ith ongoing mild 
peripheral neuropathic findings and neuropathic-type pain, I 
feel that it is as likely as not that [the veteran's] 
symptomatology of neuropathic pain is secondary to his 
service in Korea and whether the blisters were caused by just 
long periods of marching or whether they were caused by 
marching plus cold, I will leave to the board to ascertain."

After the report of the November 2004 VA examination was 
obtained, the Appeals Management Center (AMC), in Washington, 
D.C., granted entitlement to service connection for bilateral 
peripheral neuropathy of the feet with neuropathic pain, but 
continued to deny the veteran's claim of entitlement to 
service connection for residuals of cold injury to the feet.  
The VA examiner in November 2004 indicated that the veteran's 
current disabilities of his feet were consistent with 
residuals of cold injury, although the examiner was hesitant 
to make a factual determination that the veteran was exposed 
to cold.  

As noted above, the veteran is competent to report his 
experiences and readily observable symptoms.  In this case, 
the evidence shows that the veteran was assigned to a combat 
unit in Korea from November 1952 to June 1953, a period that 
includes winter of 1952-53.  The veteran has been awarded the 
combat infantryman badge for his service in Korea.  Although 
there are no service medical records available for the 
veteran's period of service in Korea, the absence of such 
official records is insignificant because the veteran has 
provided competent lay evidence of exposure to cold weather 
and of symptoms such as discoloration of his feet, blistering 
of his feet, and numbness, pain, and burning in his feet that 
is consistent with the circumstances, conditions, and 
hardships of his service.  Thus, the Board finds that the 
veteran was exposed to cold weather while in service and had 
such symptoms as a result.  With that factual predicate 
established, the opinion of the VA examiner in November 2004 
indicates that the veteran's current disabilities of his feet 
including peripheral neuropathic findings, decreased hair 
growth of the feet, and fungal growth in the nails are 
residuals of cold injury to the feet.  Resolving any doubt in 
the veteran's favor, the evidence shows that the veteran 
incurred cold injury residuals to his feet during service.




ORDER

Entitlement to service connection for residuals of cold 
injury to the feet is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


